 

Exhibit 10.6

 

FIRST AMENDMENT TO

CONSULTING SERVICES AGREEMENT

 

This First Amendment to the Consulting Agreement (this “Amendment”) is made as
of April 1, 2012 (“Effective Date”) by and between Medgenics, Inc., a Delaware
corporation (the “Company”), and Eugene A. Bauer (“Consultant”).

 

RECITALS

 

WHEREAS, the Company and Consultant entered into a Consulting Services Agreement
effective October 18, 2010 (the “Agreement”); and

 

WHEREAS, the Company and Consultant desire to amend the Agreement in accordance
with the terms and conditions set forth below;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

AGREEMENT

 

1.          Recitals. The recitals set forth above are hereby incorporated into
the body of this Amendment as if fully restated herein.

 

2.          Cash Compensation. Section 2.1 of the Agreement is hereby deleted in
its entirety and replaced with the following: “The Company will pay Consultant
an annual consulting fee equal to $90,000 payable in monthly installments.”

 

3.          Full Force and Effect. Except as specifically amended hereby, the
Agreement remains in full force and effect and is hereby ratified by the parties
hereto. In the event that any of the terms or conditions of the Agreement
conflict with this Amendment, the terms and conditions of this Amendment shall
control. The parties hereto agree that this Amendment is intended to amend the
Agreement.

 

4.          Counterparts. This Amendment may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

 

 

 

 

IN WITNESS WHEREOF, the parties have signed this Amendment as of the Effective
Date.

 

COMPANY:   CONSULTANT:       Medgenics, Inc.                   By: /s/ Andrew L.
Pearlman   /s/ Eugene A. Bauer Name: Andrew L. Pearlman   Eugene A. Bauer Title:
Chief Executive Officer    

 

2

 